TITANIA-CARBON NANOTUBE-SULFUR (TIO2-X-CNT-S) COMPOSITE AND PREPARING METHOD THEREFOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to communication filed on 8/5/2022:
Claims 1, 8, and 18 have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Chem. Eur. J, (2015), 21, 1343-1349) and further in view of Liang et al. (ACS Nano, (2014), 8, 5249-5256).
Regarding claims 1, 4, and 18, Zhang et al. teach a titania-carbon-sulfur composite (Abstract) comprising; a titania-carbon composite of TiO2-x-C, which is prepared from cylindrical carbon materials and titania of formula TiO2-x, wherein x is less than 2 (Abstract discloses hollow carbon nanofiber hybrid nanostructures anchored with titanium dioxide, HCNF@TiO2.), to obtain a structure in which the cylindrical carbon materials are entangled and interconnected in three dimensions (Fig. 1); and sulfur, which is introduced into at least a part of an external surface and an inside of the titania-carbon composite (Abstract discloses the sulfur is encapsulated into the TiO2 hollow carbon nanofibers.).
However, Zhang et al. do not teach wherein the titania of TiO2-x occurs wherein x is greater than zero.
Liang et al. teach the use of oxygen deficient titania, TiO2-x, (Page 5251, left column, 2nd paragraph.) for use as a titania-sulfur cathode in a lithium ion battery (Abstract, fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the TiO2 of Zhang with the TiO2-x of Liang in order to promote interaction between TiO2 and sulfur (S-Ti-O) which can improve the TiO2 surface adsorption of polysulfides. Further, fig. 5 of Liang shows improvement in capacity and coulombic efficiency.
Regarding claim 2, Zhang and Liang et al. teach the titania-carbon-sulfur composite according to claim 1. Further, Zhang teaches wherein a ratio of the cylindrical carbon material and the titania of TiO2-x is 1:9 to 5:5 (Experimental Section discloses the loading of TiO2 in the HCNF@TiO2 is 66.7 wt.%.)
Regarding claim 6, Zhang and Liang et al. teach the titania-carbon-sulfur composite according to claim 1. Further, Zhang teaches wherein the titania-carbon composite has a porosity of 10% to 70% and a total BET specific surface area of 50 m2/g to 1000 m2/g (See figs 3a and 3b. Further, page 1345, top left paragraph discloses a surface area of 62.458 m2/g.).
Regarding claim 7, Zhang and Liang et al. teach the titania-carbon-sulfur composite according to claim 1. Further, Zhang teaches wherein the sulfur comprises at least one selected from the group consisting of elemental sulfur and sulfur-based compounds (Experimental Section discloses sublimed sulfur.).
Regarding claims 15-17, Zhang and Liang et al. teach a positive electrode for a lithium-sulfur battery comprising the composite according to claim 1 (Zhang: Abstract and Experimental Section). Further, the battery comprises a negative electrode and an electrolyte (Zhang: Experimental Section discloses a lithium metal counter electrode and a lithium salt electrolyte.)

Claims 1, 3-5, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (CN 106784819 A) and further in view of Liang et al. (ACS Nano, (2014), 8, 5249-5256).
Regarding claims 1, 4, 7, and 18, Chu et al. teach a titania-carbon-sulfur composite (Abstract) comprising; a titania-carbon composite of TiO2-x-C, which is prepared from cylindrical carbon materials and titania of formula TiO2-x, wherein x is less than 2 (Abstract discloses a sulfur carbon nanocomposite material, the sulfur carbon nanocomposite material includes carbon nanotubes, TiO2 nanoparticles and sulfur powder, the carbon nanotubes are intertwined to form micron grade carbon balls with micropore structures which are interconnected, the TiO2 nanoparticles are uniformly dispersed and embedded in the micron grade carbon balls to form composite carbon microspheres, and the sulfur powder is evenly filled in the composite carbon microspheres.) to obtain a structure in which the cylindrical carbon materials are entangled and interconnected in three dimensions (Fig. 2 and abstract); and sulfur, which is introduced into at least a part of an external surface and an inside of the titania-carbon composite (Paragraph 0013).
However, Chu et al. do not teach wherein the titania of TiO2-x occurs wherein x is greater than zero.
Liang et al. teach the use of oxygen deficient titania, TiO2-x, (Page 5251, left column, 2nd paragraph.) for use as a titania-sulfur cathode in a lithium ion battery (Abstract, fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the TiO2 of Chu with the TiO2-x of Liang in order to promote interaction between TiO2 and sulfur (S-Ti-O) which can improve the TiO2 surface adsorption of polysulfides. Further, fig. 5 of Liang shows improvement in capacity and coulombic efficiency.
Regarding claim 3, Chu and Liang et al. teach the titania-carbon-sulfur composite according to claim 1. Further, Chu teaches wherein the titania-carbon-sulfur composite has a particle size of 2 µm to 5 µm (Abstract discloses sulfur is infiltrated into the composite microspheres which are formed by coating of the TiO2 nanoparticles with the carbon nanotube. Paragraph 0041 discloses the diameter of the carbon microspheres is about 5 µm.)
Regarding claim 5, Chu and Liang et al. teach the titania-carbon-sulfur composite according to claim 1. Further, Chu teaches wherein the titania-carbon composite used to prepare the titania-carbon-sulfur composite has an average particle size of 1 µm to 500 µm (Abstract discloses sulfur is infiltrated into the composite microspheres which are formed by coating of the TiO2 nanoparticles with the carbon nanotube. Paragraph 0041 discloses the diameter of the carbon microspheres is about 5 µm.).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Chem. Eur. J, (2015), 21, 1343-1349) and further in view of He et al. (Ceramics International., (2016), 42, 13319-13325) and further in view of Liang et al. (ACS Nano, (2014), 8, 5249-5256).
Regarding claims 8, Zhang et al. teach method for preparing a titania-carbon-sulfur (Abstract) composite comprising the steps of a) preparing a dispersion of a mixture of a cylindrical carbon material and TiO2 (Experimental Section discloses hollow carbon nanofibers (HCNF) are mixed with tetrabutyl titanate in ethyl alcohol.);) c) subjecting the titania-carbon composite of b) to a thermal reduction treatment to prepare a titania-carbon composite of TiO2-x-C, wherein x is less than 2; (Experimental Section discloses heat treatment at 100 °C for 12 h and then sintering at 500°C for 5 h under argon.) and d) impregnating the titania-carbon composite of TiO2-x-C with sulfur to prepare the titania-carbon-sulfur composite (Experimental Section discloses mixing sublimed sulfur with the prepared HCNF-TiO2.)
However, Zhang et al. do not teach b) spray-drying the dispersion to prepare a titania-carbon composite of TiO2-C.
He et al. teach a slurry containing nano-TiO2, multiwalled carbon nanotubes, water, and binder and spray dried with a centrifugal spray dryer (Materials and methods).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang with He in order to improve mechanical stability.
However, neither Zhang nor He et al. teach wherein the titania of TiO2-x occurs wherein x is greater than zero.
Liang et al. teach the use of oxygen deficient titania, TiO2-x, (Page 5251, left column, 2nd paragraph.) for use as a titania-sulfur cathode in a lithium ion battery (Abstract, fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the TiO2 of Zhang and He with the TiO2-x of Liang in order to promote interaction between TiO2 and sulfur (S-Ti-O) which can improve the TiO2 surface adsorption of polysulfides. Further, fig. 5 of Liang shows improvement in capacity and coulombic efficiency.
Regarding claim 9, the combination of Zhang, He, and Liang et al. teach the method for preparing the titania-carbon-sulfur composite according to claim 8. Further, Zhang et al. teach wherein step a) a mixing ratio of the cylindrical carbon material:TiO2 is 1:9 to 5:5 (Experimental Section discloses the loading of TiO2 in the HCNF@TiO2 is 66.7 wt.%.).
Regarding claim 10, the combination of Zhang, He, and Liang et al. teach the method for preparing the titania-carbon-sulfur composite according to claim 8. However, while He et al. teach spray-drying, they do not teach wherein in step b), the spray-drying is performed at a flow rate of 0.5 ml/min to 5 ml/min and a temperature of 50° C to 180° C.
MPEP 2144.05 II A:   ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729